DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Allowable Subject Matter
Claims 15 and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 15, prior art failed to disclose or fairly suggest 
An electronic circuit having a semiconductor device that comprises: a heterostructure including a first layer and a second layer that together form a channel, wherein the first layer has a dislocation defect density of less than 10^17 cm-2 wherein the first layer comprises a compound semiconductor to which the second layer adjoins, and wherein the channel, in the absence of an external field, is substantially free of electrons from a 2-dimensional electron gas.
Regarding Claim 18, prior art failed to disclose or fairly suggest
An electronic circuit having a semiconductor device that comprises: a heterostructure including a first layer and a second layer that together form a channel, wherein the first layer has a dislocation defect density of less than 10^17 cm-2 wherein the first layer comprises a compound semiconductor to which the second layer adjoins, and wherein the channel, in the absence of an external field, is substantially free of electrons from a 2-dimensional electron gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art failed to disclose or fairly suggest an electronic device comprising, along with other recited claim limitations, the required make-up of the AlGaN (second layer)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.

Claims 1-5, 7-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. (2019/0187105) in view of Hashimoto et al. (20090189190)
Regarding Claim 1, in Figs. 4-6, Ram et al. discloses electronic circuit having a semiconductor device that comprises: a heterostructure (GaN/AlGaN/GaN) including a first layer GaN and a second layer AlGaN that together form a channel (since the formation of 2DEG or 2DHG), wherein the first layer comprises a compound semiconductor GaN to which the second layer adjoins, and wherein the channel, in the absence of an external field, is substantially free of electrons from a 2-dimensional electron gas (paragraphs 0029, 0074, 0075, 0078, 0079, 0080, 0126, 0182).  Ram et al. fails to disclose the required amended configuration where the first layer includes fewer than 1x 10" cm-3 foreign atoms. However, Hashimoto disloses an enhancement mode HEMT device where in paragraphs 0131 and 0132 the required amount of foreign atoms (carbon) is disclosed 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required amount of foreign atoms in Ram et al. as taught by Hashimoto et al. in order to have a light source enabled normally off HEMT device. 
Regarding Claim 2, in Ram, heterostructure GaN/AlGaN/GaN is a III-V heterostructure.  
Regarding Claim 3, in Ram, the heterostructure includes GaN.  
Regarding Claim 4, in Ram, the heterostructure is formed from a ternary compound of a form GaxKi-xN with a trivalent element K, and wherein element K is aluminum or indium.  
Regarding Claim 5, in Ram, the second layer includes aluminum (AlGaN).  
Regarding Claim 7, in Ram, the heterostructure is a II-VI heterostructure (see paragraph 0022 and claim 46)  
Regarding Claim 8, in Ram, the heterostructure includes ZnO (paragraph 0022 and claim 46).  
Regarding Claim 9, in Ram, in paragraph 0098, the first layer includes fewer than 1017 cm-3 free electrons that contribute to conductivity.  
Regarding Claim 10, in Ram, the second layer AlGaN constitutes a barrier for charge carriers (see paragraphs 0041, 0084, 0091, 0154, 0155)
Regarding Claim 11, in Ram, the 2-dimensional electron gas is generated using electromagnetic wave irradiation, in particular of a wavelength of less than 400 nm (see paragraph 0182)
Regarding Claim 12, in Ram, the 2-dimensional electron gas (2DEG), at a positive electrical potential (normally-off), is formed between the channel and an interface of the second layer facing away from the channel (Figs. 4-6).  
Regarding Claim 13, in Ram, in Fig. 24 and paragraph 0178, an electrical potential is 1 V or higher.  
Regarding Claim 14, in Ram, the compound semiconductor layer has a purity, wherein the 2-dimensional electron gas is not present (paragraphs 0080, 0082, 0092)
Regarding Claim 17, in Ram, in paragraph 0098, the first layer has a thickness of 100 nm or more.  
Regarding Claim 19, in Ram, in paragraphs 0042, 0043, 0044, 0071, 0073 and 0098, the semiconductor device is implemented as a transistor (HEMT).  
Regarding Claim 20, in Ram, in Fig. 8, two contacts 100 and an isolating layer 103 are implemented adjoining to the second semiconducting layer, such that the isolating layer partially extends across one of the two contacts.  
Regarding Claim 21, in Ram, a further contact (one can take the finger shaped contact portion as the further contact) is implemented adjoining to the isolating layer, the contact partially extending across one of the two contacts, separated by the isolating layer.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/5/2022